


110 HR 259 IH: Baby Abandonment Prevention Act of

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 259
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment of a task force within
		  the Bureau of Justice Statistics to gather information about, study, and report
		  to the Congress regarding, incidents of abandonment of infant
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Baby Abandonment Prevention Act of
			 2007.
		2.Establishment of
			 task force
			(a)In
			 generalThe Attorney General, acting through the Director of the
			 Bureau of Justice Statistics, shall establish a task force (to be known as the
			 Task Force on Baby Abandonment) to carry out the following:
				(1)Collecting
			 information from State and local law enforcement agencies and child welfare
			 agencies regarding incidents of abandonment of an infant child by a parent of
			 that child.
				(2)Maintaining that
			 information in a comprehensive database.
				(3)Studying that
			 information and making findings, conclusions, and recommendations regarding
			 that information.
				(4)Submitting reports
			 in accordance with this section.
				(b)Information
			 includedThe information referred to in
			 subsection (a) shall include information
			 with respect to the following:
				(1)The prevalence of
			 such incidents.
				(2)The demographics
			 of such children and such parents.
				(3)The factors that
			 influence the decision of such parents to abandon such children.
				(4)The circumstances
			 surrounding such abandonments, including the time, place, and manner of such
			 abandonments.
				(5)The outcomes for
			 such children and such parents after such abandonments.
				(6)Trends and
			 variations in the matters set forth in paragraphs (1) through (5).
				(c)DefinitionIn
			 this section, the term infant child means a child not more than 12
			 months of age.
			(d)ReportsNot
			 later than one year after the date of the enactment of this Act, and annually
			 thereafter, the task force shall submit a report to the Congress detailing its
			 methodology, findings, conclusions, and recommendations.
			
